UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q Quarterly Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the Quarterly Period Ended March 31, 2013 Commission File No. 01-15725 Alpha Pro Tech, Ltd. (exact name of registrant as specified in its charter) Delaware, U.S.A. 63-1009183 (State or other jurisdiction of incorporation) (I.R.S. Employer Identification No.) Suite 112, 60 Centurian Drive Markham, Ontario, Canada L3R 9R2 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(905) 479-0654 Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes XNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company (as defined in Rule 12b-2 of the Exchange Act). Large accelerated filerAccelerated filer Non-accelerated filer Smaller reporting company_X_ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes NoX Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding May 1, 2013 Common Stock, $0.01 par value 19,537,523 shares Alpha Pro Tech, Ltd. Table of Contents PART I. FINANCIAL INFORMATION 1 ITEM 1. Financial Statements 1 Condensed Consolidated Balance Sheets (Unaudited) 1 Condensed Consolidated Statements of Income (Unaudited) 2 Condensed Consolidated Statements of Comprehensive Income (Unaudited) 3 Condensed Consolidated Statement of Shareholders’ Equity (Unaudited) 4 Condensed Consolidated Statements of Cash Flows (Unaudited) 5 Notes to Condensed Consolidated Financial Statements (Unaudited) 6 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 ITEM 3. Quantitative and Qualitative Disclosure about Market Risk 17 ITEM 4. Controls and Procedures 17 PART II. OTHER INFORMATION 18 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 18 ITEM 6. Exhibits 19 SIGNATURES 20 EXHIBITS Alpha Pro Tech, Ltd. PART I.FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS Condensed Consolidated Balance Sheets (Unaudited) March 31, December 31, 2012 (1) Assets Current assets: Cash and cash equivalents $ $ Marketable securities Accounts receivable, net of allowance for doubtful accounts of $87,000 and $74,000 as of March 31, 2013 and December 31, 2012 Inventories Prepaid expenses Deferred income tax assets Total current assets Property and equipment, net Goodwill Definite-lived intangible assets, net Equity investments in and advances to unconsolidated affiliate Total assets $ $ Liabilities and Shareholders' Equity Current liabilities: Accounts payable $ $ Accrued liabilities Total current liabilities Deferred income tax liabilities Total liabilities Shareholders' equity: Common stock, $.01 par value: 50,000,000 shares authorized; 19,525,858 and 20,044,457 shares outstanding as of March 31, 2013 and December 31, 2012, respectively Additional paid-in capital Accumulated other comprehensive income Retained earnings Total shareholders' equity Total liabilities and shareholders' equity $ $ The condensed consolidated balance sheet as of December 31, 2012 has been prepared using information from the audited consolidated balance sheet as of that date. The accompanying notes are an integral part of these condensed consolidated financial statements. 1 Alpha Pro Tech, Ltd. Condensed Consolidated Statements of Income (Unaudited) For the Three Months Ended March 31, Net sales $ $ Cost of goods sold, excluding depreciation and amortization Gross profit Operating expenses: Selling, general and administrative Depreciation and amortization Total operating expenses Loss from operations ) ) Other income: Equity in income of unconsolidated affiliate Interest income Total other income Income before provision for income taxes Provision (benefit) for income taxes ) Net income $ $ Basic earnings per common share $ $ Diluted earnings per common share $ $ Basic weighted average common shares outstanding Diluted weighted average common shares outstanding The accompanying notes are an integral part of these condensed consolidated financial statements. 2 Alpha Pro Tech, Ltd. Condensed Consolidated Statements of Comprehensive Income (Unaudited) For the Three Months Ended March 31, Net income $ $ Unrealized gain on investments, net of tax - Comprehensive income $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 3 Alpha Pro Tech, Ltd. Condensed Consolidated Statement of Shareholders’ Equity (Unaudited) Common Stock Additional Paid-in Retained Accumulated Other Comprehensive Shares Amount Capital Earnings Income Total Balance as of December 31, 2012 $ Options exercised - - - Share-based compensation expense - Common stock repurchased and retired ) ) ) - - ) Net income - Other comprehensive income - Balance as of March 31, 2013 $ The accompanying notes are an integral part of these condensed consolidated financial statements. 4 Alpha Pro Tech, Ltd. Condensed Consolidated Statements of Cash Flows (Unaudited) For the Three Months Ended March 31, Cash Flows From Operating Activities: Net income $ $ Adjustments to reconcile net income to net cash used in operating activities: Share-based compensation expense Depreciation and amortization Equity in income of unconsolidated affiliate ) ) Changes in assets and liabilities: Accounts receivable, net ) ) Inventories Prepaid expenses ) ) Accounts payable and accrued liabilities ) Net cash used in operating activities ) ) Cash Flows From Investing Activities: Purchase of property and equipment ) ) Purchase of intangible assets - ) Net cash used in investing activities ) ) Cash Flows From Financing Activities: Proceeds from exercise of stock options - Repurchase of common stock ) ) Net cash used in financing activities ) ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents, beginning of the period Cash and cash equivalents, end of the period $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 5 Alpha Pro Tech, Ltd. Notes to Condensed Consolidated Financial Statements (Unaudited) 1. The Company Alpha Pro Tech, Ltd. (“Alpha Pro Tech” or the “Company”) is in the business of protecting people, products and environments.The Company accomplishes this by developing, manufacturing and marketing a line of disposable protective apparel for the cleanroom, the industrial markets and the pharmaceutical markets, a line of building supply products for the new home and re-roofing markets, and a line of infection control products for the medical and dental markets. The Building Supply segment consists of a line of construction weatherization products, such as housewrap and synthetic roof underlayment. The Disposable Protective Apparel segment consists of a complete line of shoecovers, bouffant caps, coveralls, frocks, lab coats, gowns and hoods. The Infection Control segment consists of a line of face masks and eye shields. The Company’s products are sold under the "Alpha Pro Tech" brand name and under private label, and are predominantly sold in the United States of America (“U.S.”). 2. Basis of Presentation The interim financial information included herein is unaudited; however, the information reflects all adjustments (consisting of normal recurring adjustments) that are, in the opinion of management, necessary for the fair presentation of the consolidated financial position, results of operations and cash flows for the interim periods. These interim condensed consolidated financial statements have been prepared in accordance with the rules and regulations of the Securities and Exchange Commission (“SEC”) and, therefore, omit certain information and note disclosures necessary to present the statements in accordance with U.S. generally accepted accounting principles (“U.S. GAAP”).The interim condensed consolidated financial statements should be read in conjunction with the Company’s current year SEC filings on Form 8-K, as well as the consolidated financial statements for the year ended December 31, 2012, which are included in the Company’s Annual Report on Form 10-K (the “2012 Form 10-K”), which was filed on March 6, 2013. The results of operations for the period reported in this Form 10-Q are not necessarily indicative of the results to be expected for the full year. The condensed consolidated balance sheet as of December 31, 2012 was extracted from the audited consolidated balance sheet contained in the 2012 Form 10-K and does not include all disclosures required by U.S. GAAP for annual consolidated financial statements. 3. Share-Based Compensation The Company maintains a stock option plan under which the Company may grant incentive stock options and non-qualified stock options to key employees and non-employee directors.Stock options have been granted with exercise prices at or above the current market price of the underlying shares of common stock on the grant date.Options vest and expire according to terms established at the grant date. During the three months ended March 31, 2013 and 2012, there were no stock options granted under the stock option plan.The Company recognized $55,000 and $57,000 in share-based compensation expense in its condensed consolidated statements of income for the three months ended March 31, 2013 and 2012, respectively, related to previously issued options. Stock options to purchase 1,705,001 and 2,145,003 shares of common stock were outstanding as of March 31, 2013 and 2012, respectively.As of March 31, 2013, 33,382 incremental shares were included in the computation of diluted earnings per common share because the exercise prices of these stock options were less than the average share price of the Company’s common stock for the quarter, and, therefore, the effect was dilutive.The remaining 1,671,619 were not included in the computation of diluted earnings per common share because the exercise prices of these stock options were greater than the average share price of the Company’s common stock for the three months ended March 31, 2013, and, therefore, there was no dilutive effect.All of the stock options were excluded from the computation of the number of dilutive common shares for the three months ended March 31, 2012 because their effect would have been anti-dilutive. 6 Alpha Pro Tech, Ltd. Notes to Condensed Consolidated Financial Statements (Unaudited) The Company uses the Black-Scholes-Merton option-pricing model to value the options.For options granted during a quarter or fiscal period, the Company uses historical data to estimate the life of the options.The risk-free interest rate for periods within the contractual life of the award is based on the U.S. Treasury yield curve in effect at the time of grant. The estimated volatility is based on historical volatility.The Company uses an estimated dividend payout of zero, as the Company has not paid dividends in the past and, at this time, does not expect to do so in the future. The following table summarizes stock option activity during the three months ended March 31, 2013: Options Weighted Average Exercise Price Weighted Average RemainingContractual Life (in years) Options outstanding as of December 31, 2012 $ Granted at fair value - - - Exercised ) $ - Canceled/expired/forfeited ) $ - Options outstanding as of March 31, 2013 $ Options exercisable as of March 31, 2013 $ As of March 31, 2013, $96,000 of total unrecognized compensation cost related to stock options is expected to be recognized over a weighted average period of 0.56 years. 4. Marketable Securities The following provides information regarding the Company’s available-for-sale marketable securities as of March 31, 2013: Cost basis $ Unrealized gains included in accumulated other comprehensive income Fair value $ No marketable securities were sold during the three months ended March 31, 2013. The unrealized gains for the three months ended March 31, 2013 of $75,000 are presented net of tax of $28,000 for a net total of $47,000 as shown in the 2013 condensed consolidated statements of comprehensive income. 5. New Accounting Standards In September 2011, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (“ASU”) No. 2011-08, Intangibles–Goodwill and Other (Topic 350): Testing Goodwill for Impairment.The amendments in ASU No. 2011-08 provide guidance on testing goodwill for impairment.The new guidance provides an entity the option to first perform a qualitative assessment to determine whether it is more likely than not that the fair value of a reporting unit is less than its carrying amount.If an entity determines that this is the case, it is required to perform the prescribed two-step goodwill impairment test to identify potential goodwill impairment and measure the amount of goodwill impairment loss to be recognized for that reporting unit, if any.If an entity determines that the carrying amount of a reporting unit is less than its fair value, the two-step goodwill impairment test is not required.This guidance became effective for annual and interim goodwill impairment tests performed for fiscal years beginning after December 15, 2011.The adoption of this guidance did not have a significant impact on the Company’s consolidated financial position, results of operations or cash flows. 7 Alpha Pro Tech, Ltd. Notes to Condensed Consolidated Financial Statements (Unaudited) In June 2011, the FASB issued ASU No. 2011-05, Comprehensive Income.This update requires companies to present the components of net income and other comprehensive income either as one continuous statement or as two consecutive statements.It eliminates the option to present components of other comprehensive income as part of the statement of changes in shareholders’ equity.This update impacts presentation only and had no effect on the Company’s consolidated financial position, results of operations or cash flows. 6. Inventories As of March 31, 2013 and December 31, 2012, inventories consisted of the following: March 31, December 31, Raw materials $ $ Work in process Finished goods $ $ 7. Equity Investments in and Advances to Unconsolidated Affiliate In 2005, Alpha ProTech Engineered Products, Inc. (a subsidiary of Alpha Pro Tech) entered into a joint venture with a manufacturer in India for the production of building products.Under the terms of the joint venture agreement, a private company, Harmony Plastics Private Limited (“Harmony”), was created with ownership interests of 41.66% by Alpha ProTech Engineered Products, Inc. and 58.34% by Maple Industries and Associates.Alpha ProTech Engineered Products, Inc. contributed $508,000 for its equity position, and Maple Industries and Associates contributed $708,000 for its equity position. This joint venture positions Alpha ProTech Engineered Products, Inc. to respond to current and expected increased product demand for the Building Supply segment.In addition, the joint venture also supplies some products for the Disposable Protective Apparel segment. The capital from the initial funding and a bank loan, which loan is guaranteed exclusively by the individual shareholders of Maple Industries and Associates and collateralized by the assets of Harmony, were utilized to purchase the original manufacturing facility in India.Harmony currently has three facilities in India, consisting of: (1) a 102,000 square foot building for manufacturing housewrap and synthetic roof underlayment; (2) a 71,500 square foot building for manufacturing coated material and sewing proprietary disposable protective apparel; and (3) a 16,000 square foot facility for sewing proprietary disposable protective apparel.All facility additions have been financed by Harmony with no guarantees from the Company. In accordance with FASB ASC 810, Consolidation (“ASC 810”), the Company assesses whether or not related entities are variable interest entities (“VIEs”).For those related entities that qualify as VIEs, ASC 810 requires the Company to determine whether or not the Company is the primary beneficiary of the VIE and, if so, to consolidate the VIE.The Company has determined that Harmony is not a VIE and is, therefore, considered to be an unconsolidated affiliate. The Company records its investment in Harmony as “equity investments in and advances to unconsolidated affiliate” in the accompanying condensed consolidated balance sheets.The Company records its equity interest in Harmony’s results of operations as “equity in income of unconsolidated affiliate” in the accompanying condensed consolidated statements of income.The Company continuously reviews its investment in Harmony for impairment.Management has determined that no impairment was required as of March 31, 2013 and December 31, 2012. 8 Alpha Pro Tech, Ltd. Notes to Condensed Consolidated Financial Statements (Unaudited) Alpha ProTech Engineered Products, Inc. initially invested $1,450,000 in the joint venture: $508,000 as equity and $942,000 as a long-term advance for materials.Harmony has repaid the advance in full. For the three months ended March 31, 2013 and 2012, Alpha Pro Tech purchased $2,709,000 and $3,622,000 of inventory, respectively, from Harmony.For the three months ended March 31, 2013 and 2012, the Company recorded equity in income of unconsolidated affiliate of $33,000 and $147,000, respectively.As of March 31, 2013, the Company’s investment in Harmony was $2,531,000, which consists of its original $1,450,000 investment and cumulative equity in income of unconsolidated affiliate of $2,100,000, less $942,000 in repayments of the advance and dividends of $77,000. 8. Accrued Liabilities Accrued liabilities consisted of the following: March 31, December 31, Payroll expenses $ $ Bonuses payable Rebates and other - Uncertain tax position $ $ 9. Basic and Diluted Earnings Per Common Share The following table provides a reconciliation of both net income and the number of shares used in the computation of “basic” earnings per common share (“EPS”), which utilizes the weighted average number of common shares outstanding without regard to potential shares, and “diluted” EPS, which includes all such dilutive shares, for the three months ended March 31, 2013 and 2012. For the Three Months Ended March 31, Net income (numerator) $ $ Shares (denominator): Basic weighted average common shares outstanding Add: Dilutive effect of common stock options - Diluted weighted average common shares outstanding Earnings per common share: Basic $ $ Diluted $ $ 9 Alpha Pro Tech, Ltd. Notes to Condensed Consolidated Financial Statements (Unaudited) 10.Activity of Business Segments The Company operates through three segments: Building Supply consists of a line of construction supply weatherization products.The construction supply weatherization products consist of housewrap and synthetic roof underlayment.The Company’s equity in income of unconsolidated affiliate (Harmony) is included in the Building Supply segment. Disposable Protective Apparel consists of a complete line of disposable protective clothing, such as shoecovers (including the Aqua Trak® and spunbond shoecovers), bouffant caps, coveralls, frocks, lab coats, gowns and hoods for the pharmaceutical, cleanroom, industrial and medical markets. Infection Control consists of a line of face masks and eye shields. Segment data excludes charges allocated to the principal executive office, corporate expenses and income taxes.The Company evaluates the performance of its segments and allocates resources to them based primarily on net sales. The following table presents consolidated net sales for each segment for the three months ended March 31, 2013 and 2012: For the Three Months Ended March 31, Building Supply $ $ Disposable Protective Apparel Infection Control Total consolidated net sales $ $ The following table presents the reconciliation of total segment income to total consolidated net income for the three months ended March 31, 2013 and 2012: For the Three Months Ended March 31, Building Supply $ $ Disposable Protective Apparel Infection Control Total segment income Unallocated corporate overhead expenses ) ) (Provision) benefit for income taxes ) Consolidated net income $ $ 10 Alpha Pro Tech, Ltd. Notes to Condensed Consolidated Financial Statements (Unaudited) The following table presents the consolidated net property and equipment, goodwill and definite-lived intangible assets (“consolidated assets”) by segment as of March 31, 2013 and December 31, 2012: March 31, December 31, Building Supply $ $ Disposable Protective Apparel Infection Control Total segment assets Unallocated corporate assets Total consolidated assets $ $ 11.Subsequent Events The Company has reviewed and evaluated whether any material subsequent events have occurred from the condensed consolidated balance sheet date of March 31, 2013 through the filing date of this Form 10-Q. All appropriate subsequent event disclosures have been made in the Notes to Condensed Consolidated Financial Statements (unaudited). 11 Alpha Pro Tech, Ltd. ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS You should read the following discussion and analysis together with our condensed consolidated financial statements (unaudited) and the notes to our condensed consolidated financial statements (unaudited), which are included elsewhere in this report, and our audited financial statements and the notes thereto, which appear in our Form 10-K for the year ended December 31, 2012. Special Note Regarding Forward-Looking Statements Certain information set forth in this Form 10-Q contains “forward-looking statements” within the meaning of federal securities laws.Forward-looking statements include statements concerning our plans, objectives, goals, strategies, future events, future revenues or performance, capital expenditures, financing needs, plans or intentions relating to potential acquisitions, and other information that is not historical information. When used in this report, the words “estimates,” “expects,” “anticipates,” “forecasts,” “plans,” “intends,” “believes” and variations of such words or similar expressions are intended to identify forward-looking statements. We may make additional forward-looking statements from time to time.All forward-looking statements, whether written or oral and whether made by us or on our behalf, also are expressly qualified by this special note. Our forward-looking statements are based upon our current expectations and various assumptions.Our expectations, beliefs and projections are expressed in good faith, and we believe that there is a reasonable basis for them, including, without limitation, management’s examination of historical operating trends, data contained in our records and other data available from third parties.However, we cannot assure you that management’s expectations, beliefs and projections will result or be achieved or accomplished.Our forward-looking statements apply only as of the date made.Except as required by law, we undertake no obligation to publicly update or revise forward-looking statements that may be made to reflect events or circumstances after the date made or to reflect the occurrence of unanticipated events. Any expectations based on these forward-looking statements are subject to risks and uncertainties and other important factors.These and many other factors could affect Alpha Pro Tech, Ltd.’s (“Alpha Pro Tech” or the “Company”) future operating results and financial condition and could cause actual results to differ materially from expectations based on forward-looking statements made in this document or elsewhere by Alpha Pro Tech,or on its behalf. Where to find more information about us. We make available, free of charge, on our Internet website (http://www.alphaprotech.com) our most recent Annual Report on Form 10-K, our most recent Quarterly Report on Form 10-Q, any current reports on Form 8-K furnished or filed since our most recent Annual Report on Form 10-K and any amendments to such reports as soon as reasonably practicable following the electronic filing of such report with the Securities and Exchange Commission (“SEC”). In addition, in accordance with SEC rules, we provide electronic or paper copies of our filings free of charge upon request. Critical Accounting Policies The preparation of our financial statements in conformity with U.S. generally accepted accounting principles (“U.S. GAAP”) requires us to make estimates and assumptions that affect the reported amounts of assets and liabilities, the disclosure of contingent assets and liabilities as of the dates of the financial statements and the reported amounts of net sales and expenses during the reported periods.We base estimates on past experience and on various other assumptions that are believed to be reasonable under the circumstances.The application of these accounting policies on a consistent basis enables us to provide timely and reliable financial information.Our critical accounting polices include the following: Marketable Securities: The Company periodically invests a portion of its cash in excess of short-term operating needs in marketable equity securities. These investments are classified as available-for-sale in accordance with U.S. GAAP. The Company does not have any investments classified as held-to-maturity or trading securities. Available-for-sale investments are carried at their fair value using quoted prices in active markets for identical securities, with unrealized gains and losses, net of deferred income taxes, reported as a component of accumulated other comprehensive income. Realized gains and losses, and declines in value deemed to be other-than-temporary on available-for-sale investments, are recognized in earnings. The cost of securities sold is based on the specific identification method. Investments that the Company intends to hold for more than one year are classified as long-term investments in the accompanying condensed consolidated balance sheets. 12 Alpha Pro Tech, Ltd. Accounts Receivable: Accounts receivable is recorded at the invoice amount and do not bear interest. The allowance for doubtful accounts is the Company’s best estimate of the amount of probable credit losses in the Company’s existing accounts receivable; however, changes in circumstances relating to accounts receivable may result in a requirement for additional allowances in the future. The Company determines the allowance based upon historical write-off experience and known conditions about customers’ current ability to pay. Account balances are charged against the allowance when management determines that the potential for recovery is remote. Inventories:Inventories include freight-in, materials, labor and overhead costs and are stated at the lower of cost (computed on a standard cost basis, which approximates average cost) or market.Allowances are recorded for slow-moving, obsolete or unusable inventory. We assess our inventory for estimated obsolescence or unmarketable inventory and write down the difference between the cost of inventory and the estimated market value based upon assumptions about future sales and supply on-hand, if necessary.If actual market conditions are less favorable than those projected by management, additional inventory write-downs may be required. Revenue Recognition:For sales transactions, we comply with the provisions of SEC Staff Accounting Bulletin No. 104, Revenue Recognition, which states that revenue should be recognized when the following criteria are met: (1) persuasive evidence of an arrangement exists; (2) title transfers and the customer assumes the risk of loss; (3) the selling price is fixed or determinable; and (4) collection of the resulting receivable is reasonably assured.These criteria are satisfied upon shipment of product, and revenues are recognized accordingly. Sales Returns, Rebates and Allowances:Sales are reduced for any anticipated sales returns, rebates and allowances based on historical experience.Since our return policy is only 90 days, and our products are not generally susceptible to external factors, such as technological obsolescence or significant changes in demand, we are able to make a reasonable estimate for returns.We offer end-user product specific and sales volume rebates to select distributors.Our rebates are based on actual sales and are accrued monthly. Stock-Based Compensation:Alpha Pro Tech accounts for stock-based awards using Financial Accounting Standards Board (“FASB”) Accounting Standards Codification 718, Stock Compensation (“ASC 718”).ASC 718 requires companies to record compensation expense for the value of all outstanding and unvested share-based payments, including employee stock options and similar awards. The fair values of stock option grants are determined using the Black-Scholes-Merton option-pricing model and are based on the following assumptions: expected stock price volatility based on historical data and management’s expectations of future volatility, risk-free interest rates from published sources of the U.S. Treasury yield curve in effect at the time of grant, expected life based on historical data and no dividend yield, as management currently does not expect the Company to pay dividends in the near future.The Black-Scholes-Merton option-pricing model was developed for use in estimating the fair value of traded options that have no vesting restrictions and that are fully transferable.In addition, the option-pricing model requires the input of highly subjective assumptions, including expected stock price volatility.Our stock options have characteristics significantly different from those of traded options, and changes in the subjective input assumptions can materially affect their fair value. OVERVIEW Alpha Pro Tech is in the business of protecting people, products and environments. We accomplish this by developing, manufacturing and marketing a line of building supply construction weatherization products, as well as a line of high-value, disposable protective apparel and infection control products for the cleanroom, industrial, pharmaceutical, medical and dental markets.Our products are sold under the "Alpha Pro Tech" brand name, as well as under private label. Our products are grouped into three business segments: (1) the Building Supply segment, consisting of construction weatherization products, such as housewrap and synthetic roof underlayment; (2) the Disposable Protective Apparel segment, consisting of disposable protective apparel such as shoecovers, bouffant caps,coveralls, frocks, lab coats, gowns, hoods and other miscellaneous products; and (3) the Infection Control segment, consisting of face masks and eye shields.All financial information presented herein reflects the current segmentation. 13 Alpha Pro Tech, Ltd. Our target markets include pharmaceutical manufacturing, bio-pharmaceutical manufacturing and medical device manufacturing, lab animal research, high technology electronics manufacturing (which includes the semi-conductor market), medical and dental distributors, and construction, building supply and roofing distributors. Our products are used primarily in cleanrooms, industrial safety manufacturing environments, health care facilities, such as hospitals, laboratories and dental offices, and building and re-roofing sites.Our products are distributed principally in the United States through a network consisting of purchasing groups, national distributors, local distributors, independent sales representatives and our own sales and marketing force. RESULTS OF OPERATIONS The following table sets forth certain operational data as a percentage of net sales for the periods indicated: For the Three Months Ended March 31, Net sales % % Gross profit % % Selling, general and administrative expenses % % Loss from operations -0.3
